Citation Nr: 0839354	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  05-17 427A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for the purpose of establishing entitlement to VA benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her sister




ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to March 
1967.  He died in November 2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

In November 2004, the appellant and her sister testified at a 
hearing before a Decision Review Officer of the RO.  A 
transcript of that proceeding is of record.


FINDINGS OF FACT

1.  The appellant and the veteran were parties to a common-
law marriage which commenced prior to October 10, 1991, and 
which ended upon the veteran's death.

2.  The appellant has not remarried or lived with another 
person of the opposite sex and held herself out openly to the 
public to be the spouse of such other person since the 
veteran's death.



CONCLUSION OF LAW

The appellant is the veteran's surviving spouse for VA death 
benefit purposes.  38 U.S.C.A. § 101 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.1(j), 3.50 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 
and Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.

As explained below, the pertinent facts in this case are not 
in dispute and the law is dispositive.  Consequently, there 
is no additional evidence that could be obtained to 
substantiate the claim, and no further action is required to 
comply with the VCAA or the implementing regulation.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 
5-2004 (June 23, 2004).

Legal Criteria

Death pension, dependency and indemnity compensation (DIC), 
and accrued benefits are payable to a "surviving spouse" 
who meets the legal criteria for entitlement to such 
benefits.  38 U.S.C.A. §§ 1521, 1541, 5121 (West 2002 and 
Supp. 2007).  The term "surviving spouse" includes (1) a 
person of the opposite sex whose marriage to the veteran 
meets the requirements noted in 38 C.F.R. § 3.1(j); (2) who 
was the spouse of a veteran at the time of the veteran's 
death; (3) who lived with the veteran continuously from the 
date of marriage to the date of the veteran's death (except 
where there was a separation which was due to the misconduct 
of, or procured by, the veteran without fault of the spouse); 
and (4) who has not remarried or lived with another person of 
the opposite sex and held herself out openly to the public to 
be the spouse of such other person since the veteran's death.  
38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.

Under 38 C.F.R. § 3.1(j), "marriage" is defined for VA 
purposes as a marriage valid under the law of the place where 
the parties resided at the time of the marriage, or the law 
of the place where the parties resided when the right to 
benefits accrued.

Analysis

The record establishes that the appellant and the veteran 
were married in August 1966 and divorced in July 1978.  The 
appellant married another man in December 1987 and was 
married to him until his death in January 1989.  The record 
also establishes that the veteran moved back in with the 
appellant after the death of her second husband and that they 
lived together until his death in November 2003.

In order to be considered a "surviving spouse" and eligible 
to receive DIC benefits, the appellant must have been the 
spouse of the veteran at the time of his death in November 
2003 and her marriage to the veteran must have been valid 
under the laws of Ohio, the place where they resided.  See 38 
C.F.R. § 3.50(b); 38 C.F.R. § 3.1(j).  The Board notes that 
the appellant does not dispute the validity of her 1978 
divorce from the veteran, but rather contends that a common-
law marriage existed between them from 1989 until the 
veteran's death in 2003.

Ohio prohibited common-law marriages after October 10, 1991, 
by statutory amendment.  However, common-law marriages that 
occurred prior to that date remain valid unless terminated by 
death, divorce, dissolution of marriage, or annulment.  See 
R.C. 3105.13(B)(2); Lyon v. Lyon, 621 N.E.2d 718 (1993).

Under Ohio law, a common-law marriage requires (1) mutual 
agreement to marry in praesenti, or in the present, made by 
parties competent to marry; (2) accompanied and followed by 
cohabitation as husband and wife; (3) holding out by the 
parties as husband and wife in the community in which they 
move; and (4) being regarded as husband and wife in the 
community in which they move.  Fahrer v. Fahrer, 304 N.E.2d 
411, 413 (1973).  Each element must be established by clear 
and convincing evidence.  Markley v. Hudson, 54 N.E.2d 304, 
307 (1944).  Clear and convincing evidence is defined as that 
degree of proof, though not necessarily conclusive, which 
will produce a firm belief or conviction, or that degree of 
evidence which is more than a preponderance but less than 
beyond a reasonable doubt.  Jolley v. Jolley, 347 N.E.2d 557, 
560 (1975).

The contract of marriage in praesenti may be proven either by 
way of direct evidence which establishes the agreement, or by 
way of proof of cohabitation, declarations, and the conduct 
of the parties and their recognized status in the community 
in which they reside.  Nestor v. Nestor, 472 N.E.2d 1091, 
1094 (1984).  The absence of this element precludes the 
establishment of a common-law marriage even though the 
parties live together and openly engage in cohabitation.  See 
In re Redman, 21 N.E.2d 659 (1939).

Here, the evidence of record is clear and convincing that the 
appellant and the veteran held themselves out as husband and 
wife and were regarded as such by the members of their 
community.  The evidence also is clear and convincing that 
the veteran and the appellant cohabited since 1989 and that 
their cohabitation was only interrupted once, between late 
2002 and early 2003.  The evidence shows that the veteran 
temporarily moved out after the appellant developed breast 
cancer but subsequently returned and lived with the appellant 
until his death.  Copies of correspondence, car titles, and 
numerous lay statements from relatives, friends, and 
neighbors of the appellant and the veteran persuasively 
attest to these elements.  

With respect to the remaining element, the formation of the 
contract of marriage in praesenti, the Board notes that there 
is no direct evidence of record.  In such cases, Ohio law 
provides that testimony regarding cohabitation and community 
reputation tends to raise an inference of the marriage.  This 
inference is generally strengthened with the lapse of time 
during which the parties are living together and cohabitating 
as man and wife.  Nestor, 472 N.E.2d 1091, 1094.  

Here, the Board finds that that the length of time of the 
cohabitation combined with the acts, declarations, 
reputation, and conduct of the parties is sufficient to 
establish the existence of an agreement to marry in 
praesenti.  The Board acknowledges that a handful of 
documents identify the appellant as the veteran's former wife 
and that the couple resided separately for a brief period 
during the appellant's illness.  However, numerous statements 
from the couple's family, friends, and neighbors indicate 
that many people in the community believed they were married; 
that they resided in their home as husband and wife; that the 
appellant frequently used the veteran's surname and that he 
was aware of such use; and that they purchased vehicles 
together.  Moreover, a private hospital record dated in 
August 2003, shortly before his death, reflects that the 
veteran identified the appellant as his wife.

In sum, the Board finds that there is clear and convincing 
evidence that the appellant and the veteran were parties to a 
common-law marriage under the laws of Ohio.  With respect to 
the remaining elements required to meet the definition of the 
term "surviving spouse," the Board notes that the appellant 
was the veteran's lawful wife at the time of his death in 
November 2003; that the brief interruption in their 
cohabitation was procured by the veteran without the fault of 
the appellant; and that the appellant has not remarried or 
lived with another person of the opposite sex and held 
herself out openly to the public to be the spouse of such 
other person since the veteran's death.  Accordingly, the 
appellant is entitled to recognition as the veteran's 
surviving spouse.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 
3.50.


ORDER

Entitlement to recognition as the veteran's surviving spouse 
for the purpose of establishing entitlement to VA benefits is 
granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


